DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langer et al (Fig. 2).
Regarding claims 1 and 10, Langer et al (Fig. 2) discloses an amplifier circuit comprising a power amplifier (214) configured to receive a RF signal (202) at an input (input terminal of 214) and to output an amplified RF signal (output signal of 214) at an output (output terminal of 214), an antenna (220) which is configured to transmit the amplified RF signal (output signal of 214), a directional coupler (COUPLER) having a through line (250) and a coupled line (217, 218) and wherein the through line (250) electrically connected between the output (output terminal of 214) of the power amplifier (214) and the antenna (220), and a combiner (234) which is configured to generate a combined signal (S) based on combining a first coupled signal (217) from a first end (left terminal of COUPLER) of the coupled line (217, 218) and a second coupled signal (218) from a second end (right terminal of COUPLER) of the coupled line (217, 218).
Regarding claims 2 and 11, Langer et al (Fig. 2) further comprising a power detector (238) configured to generate a power detection signal (232) based on detecting a power of the combined signal (S).
.
Claim(s) 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drogi et al (Fig. 3E).
Regarding claims 1 and 10, Drogi et al (Fig. 3E) discloses an amplifier circuit comprising a power amplifier (204) configured to receive a RF signal (202) at an input (input terminal of 204) and to output an amplified RF signal (OUT) at an output (output terminal of 204), an antenna (load of FIG. 3E) which is configured to transmit the amplified RF signal (OUT), a directional coupler (207) having a through line (210) and a coupled line (240, 241) and wherein the through line (210) electrically connected between the output (output terminal of 204) of the power amplifier (204) and the antenna (load of FIG. 3E), and a combiner (384) which is configured to generate a combined signal (output signal of 384) based on combining a first coupled signal (240) from a first end (left terminal of 207) of the coupled line (240, 241) and a second coupled signal (241) from a second end (right terminal of 207) of the coupled line (240, 241).
Regarding claims 2 and 11, Drogi et al (Fig. 3E) further comprising a power detector (383; It should be noted that the filter 383 can be read as the claimed power detector since it determines which signals to be filtered out) which is configured to generate a power detection signal (output signal of 383) based on detecting a power of the combined signal (output signal of 384).
Regarding claims 3 and 12, Drogi et al (Fig. 3E) further comprising an ADC (382) which is configured to digitize the power detection signal (output signal of 383).
Regarding claim 13, Drogi et al (Fig. 3E) further comprising controlling (311) a transmit power of the RF communication system based on the digitized power detection signal (385).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mandegaran  (Fig. 2A) in view of Langer et al (Fig. 2).
Mandegaran (Fig. 2A) discloses an amplifier circuit comprising an antenna (212) which is configured to transmit the amplified RF signal (TX-TX’), a directional coupler (206) having a through line (215) and a coupled line (205, 218) and wherein the through line (215) electrically connected between the output (output terminal of 201) of the communication device (201) and the antenna (212), and a combiner (204) which is configured to generate a combined signal (output signal of 204) based on combining a first coupled signal (205) from a first end (left terminal of 206) of the coupled line (205, 218) and a second coupled signal (218) from a second end (right terminal of 206) of the coupled line (205, 218). As described above, Mandegaran  (Fig. 2A) discloses all the limitations in the claims except for that the power amplifier configured to receive a RF signal at an input and to output an amplified RF signal at an output. Langer et al (Fig. 2) discloses an amplifier circuit comprising a power amplifier (214) which is configured to receive a RF signal (202) at an input (input terminal of 214) and to output an amplified RF signal (output signal of 214) at an output (output terminal of 214). It would have been obvious to substitute Langer et al’s power amplifier (214 in Fig. 2 of Langer et al) in place of Mandegaran’s communication device (201 in Fig. 2A of Mandegaran) since Mandegaran discloses a generic communication device thereby suggesting that any equivalent communication device including power amplifier would have been usable in Mandegaran’s reference.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Langer et al (Fig. 2).
Langer et al (Fig. 2) discloses all the limitations in claim 9 except for that the amplified RF signal is a millimeter wave signal. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain wave signal for the amplified RF signal, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al (Fig. 2) in view of Schmidt (Fig. 1).
Langer et al (Fig. 2) discloses all the limitations in the claims except for that the combiner being a quadrature hybrid. Schmidt (Fig. 1) discloses an amplifier circuit comprising a combiner (410) which is a quadrature hybrid. It would have been obvious to substitute Schmidt’s combiner (410 in Fig. 1 of Schmidt) in place of Langer et al’s combiner (234 in Fig. 2 of Langer et al) since Langer et al discloses a generic combiner thereby suggesting that any equivalent combiner would have been usable in Langer et al’s reference.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Fig. 1A) in view of Langer et al (Fig. 2).
Regarding claim 16, Zhang et al (Fig. 1A) discloses an amplifier circuit comprising a transceiver (3), an antenna (4), and a front end system (2). As described above, Zhang et al (Fig. 1A) discloses all the limitations in claim 16 except for that the internal structures of the front end system. Langer et al (Fig. 2) discloses an amplifier circuit comprising a power amplifier (214) configured to receive a RF signal (202) at an input (input terminal of 214) and to output an amplified RF signal (output signal of 214) at an output (output terminal of 214), an antenna (220) which is configured to transmit the amplified RF signal (output signal of 214), a directional coupler (COUPLER) having a through line (250) and a coupled line (217, 218) and wherein the through line (250) electrically connected between the output (output terminal of 214) of the power amplifier (214) and the antenna (220), and a combiner (234) which is 
Regarding claim 17, wherein the front end system (Fig. 2 of Langer et al ) further includes a power detector (238) configured to generate a power detection signal (232) based on detecting a power of the combined signal (S).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Fig. 1A) in view of Drogi et al (Fig. 3E).
Regarding claim 16, Zhang et al (Fig. 1A) discloses an amplifier circuit comprising a transceiver (3), an antenna (4), and a front end system (2). As described above, Zhang et al (Fig. 1A) discloses all the limitations in claim 16 except for that the internal structures of the front end system. Drogi et al (Fig. 3E) discloses an amplifier circuit comprising a power amplifier (204) configured to receive a RF signal (202) at an input (input terminal of 204) and to output an amplified RF signal (OUT) at an output (output terminal of 204), an antenna (load of FIG. 3E) which is configured to transmit the amplified RF signal (OUT), a directional coupler (207) having a through line (210) and a coupled line (240, 241) and wherein the through line (210) electrically connected between the output (output terminal of 204) of the power amplifier (204) and the antenna (load of FIG. 3E), and a combiner (384) which is configured to generate a combined signal (output signal of 384) based on combining a first coupled signal (240) from a first end (left terminal of 207) of the coupled line (240, 241) and a second coupled signal (241) from a second end (right terminal of 207) of the coupled line (240, 241). It would have been obvious to substitute Drogi et al’s amplifier circuit (Fig. 3E of Drogi et al) in place of Zhang et al’s front end system (2 in Fig. 1A of Zhang 
Regarding claim 17, Drogi et al (Fig. 3E) further comprising a power detector (383; It should be noted that the filter 383 can be read as the claimed power detector since it determines which signals to be filtered out) which is configured to generate a power detection signal (output signal of 383) based on detecting a power of the combined signal (output signal of 384).
Regarding claim 18, Drogi et al (Fig. 3E) further comprising an ADC (382) which is configured to digitize the power detection signal (output signal of 383).
Regarding claim 19, Drogi et al (Fig. 3E) further comprising a baseband processor (311) which is configured to process the digitized power detection signal (385) to control a transmit power of the mobile device (204).
Allowable Subject Matter
Claims 5, 7, 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842
	#2608